—Appeal from a decision of the Unemployment Insurance Appeal Board, filed July 15, 1996, which ruled that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
Claimant, a meat cutter, was terminated from his employment after he was observed on several occasions engaging in strenuous physical activity while he was out of work on total *689disability due to a work-rélated back injury. The Unemployment Insurance Appeal Board found claimant to have engaged in disqualifying misconduct and denied him unemployment insurance benefits. We affirm. Conduct which is detrimental to an employer’s interest has been found to constitute disqualifying misconduct (see, Matter of Fowler [Sweeney], 242 AD2d 768; Matter of Hall [Hudacs], 192 AD2d 1043, 1044). Substantial evidence supports the Board’s finding that claimant’s conduct, in view of his ostensibly disabled status and his attempts to collect workers’ compensation benefits for this disability, amounted to a substantial disregard of the employer’s interest rising to the level of work-related misconduct.
Mercure, J. P., Casey, Yesawich Jr., Spain and Carpinello, JJ., concur. Ordered that the decision is affirmed, without costs.